EIGER TECHNOLOGY, INC. AND SUBSIDIARIES UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS FOR THE SIX MONTH PERIOD ENDING MARCH 31, 2008 Unaudited, prepared by Management (Stated in Canadian Dollars) The unaudited interim consolidated financial statements of Eiger Technology, Inc. (the “Company”) have not been reviewed by the auditors of the Company. This notice is being provided in accordance with section 4.3(3)(a) of the National Instrument 51-102 Continuous Disclosure Obligations. CONTENTS Consolidated Balance Sheets 2 Consolidated Statements of Operations 3 Consolidated Statements of Cash Flows 4 Notes to Consolidated Financial Statements 5-17 EIGER TECHNOLOGY,
